WATHEN, Justice.
Defendant Globe Discount Department Store appeals from a summary judgment entered by the Superior Court (York County). The court determined that the mort*564gage held by the Chase Manhattan Bank had priority over defendant’s leasehold interest in real estate located in Wells. The Superior Court held that the right to request a non-disturbance agreement under the lease was terminated by mortgage foreclosure proceedings.
We do not reach the merits of the appeal. During the pendency of this appeal, defendant’s lease expired. The lease provided for an extension upon timely request. Defendant failed to make such a request and plaintiff filed a motion to dismiss the appeal on grounds of mootness.
We grant plaintiff’s motion and dismiss the appeal. We have previously recognized that “the right to renewal is lost if the notice is not given in accordance with the provisions of the lease.” Medomak Canning Company v. Harry Q. York, 143 Me. 190, 195, 57 A.2d 745, 747-748 (1948). We find no reason to depart from this rule in the present case. Because Globe no longer has an interest in the real estate, this appeal is moot.
The entry is:
Appeal dismissed.
All concurring.